Citation Nr: 0307166	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  98-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of 
a healed fracture of the left malleolus (left ankle 
disability), prior to January 11, 2001.

2.  Entitlement to an increased rating for left ankle 
disability, currently evaluated as 10 percent disabling.

(The veteran's claim seeking service connection for left 
shoulder disability will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1974, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 RO decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that denied entitlement to compensable 
ratings for the veteran's left ankle disability and for the 
residuals of a healed chip fracture of the right wrist (right 
wrist disability).  In that rating decision, the RO also 
denied service connection for left shoulder disability on the 
basis that the veteran's claim was not well grounded under 
the law then in effect.  The veteran perfected a timely 
appeal of this determination to the Board.

In a June 2002 rating decision, the RO increased the 
evaluation of the veteran's left ankle disability to 10 
percent, effective January 11, 2001.  Because the increase in 
the evaluation does not represent the maximum rating 
available for the disability, the veteran's claim for an 
increased evaluation for this condition remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In light of 
the foregoing, the Board has recharacterized this claim as 
separate issues as indicated on the title page.

Further, during the course of this appeal, the RO increased 
the evaluation of the veteran's right wrist disability to 30 
percent, effective August 21, 1997.  In addition, in a signed 
statement, dated in December 2000 and filed at the RO that 
same month, the veteran specifically withdrew this claim.  As 
such, no issue relating to the veteran's right wrist is 
before the Board.  See 38 C.F.R. § 20.204 (2002).  

The Board is undertaking additional development with respect 
to the veteran's claim seeking service connection for left 
shoulder disability, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran likely had left ankle arthritis prior to 
January 11, 2001, and the medical evidence shows that he has 
some pain and limitation of motion of the left ankle; 
however, even when pain is considered, the veteran's left 
ankle arthritis is not shown to result in functional loss 
consistent with or comparable to marked limitation of left 
ankle motion prior to January 11, 2001.

3.  The medical evidence dated since January 11, 2001, 
indicates that the veteran has severe limitation of left 
ankle dorsiflexion and moderate limitation of left ankle 
plantar flexion, and when pain is considered, the veteran's 
left ankle arthritis is shown to result in functional loss 
consistent with or comparable to marked limitation of left 
ankle motion; however, the evidence shows that the veteran 
does not have ankylosis of the left ankle.



CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 10 percent evaluation for left 
ankle disability, prior to January 11, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2002).

2.  The criteria for a 20 percent evaluation for left ankle 
disability, effective January 11, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for increased ratings for his left ankle 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature, extent and severity of his left ankle 
disability in May 1998 and January 2001.  In addition, the 
examiner who conducted the January 2001 VA orthopedic 
examination prepared a February 2001 addendum to that report.  
He and his representative have been provided with a statement 
of the case and supplemental statements of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  In a 
July 2002 letter, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  By way of the 
aforementioned documents, the veteran was specifically 
informed of the cumulative evidence of record, as well as 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background

In a June 1989 rating decision, the RO granted service 
connection for left ankle disability and assigned a 
noncompensable evaluation under Diagnostic Code 5271, 
effective January 10, 1988.  In August 1997, the veteran 
filed this claim for an increased rating.  In support, the 
veteran cited the records of his treatment at the Columbia, 
South Carolina, VA medical facility.

Pursuant to VA's duty to assist, the RO obtained records of 
the veteran's treatment at that facility, dated from the 
1980s until August 1997.  Based on its review of these 
entries, however, which are negative for any treatment of his 
left ankle disability, in an October 1997 rating decision, 
the RO denied entitlement to a compensable rating, and the 
veteran perfected an appeal.

In May 1998, the veteran was afforded a formal VA joints 
examination to assess the nature, extent and severity of his 
left ankle disability.  At the outset of his report, the 
examiner indicated that he had reviewed the veteran's claims 
folder and discussed the veteran's pertinent medical history.  
During the examination, the veteran complained of having 
occasional left ankle pain and reported that he took no 
medication to treat the condition.  The veteran denied that 
the condition was productive of either swelling or recurrent 
instability; instead, he complained that he had "persistent 
aching overlying the medial aspect of his ankle."  

The examination revealed that the veteran ambulated with a 
reciprocating heel to toe gait with no antalgia present.  He 
was directly tender overlying the operative incision site 
where he had a well-healed scar.  The examiner stated that 
there was palpable hardware beneath that area and that 
palpation of this area produced pain.  The veteran had 
plantar flexion to 25 degrees and dorsiflexion to 20 degrees.  
The medial and lateral ligamentous ankle complex was 
nontender and stable and the veteran had a negative anterior 
drawer sign.  No X-rays were performed and the examiner 
diagnosed him as having hardware pain, right ankle.

In May 1999, the veteran testified at a hearing conducted 
before a hearing officer at the RO.  During the hearing, the 
veteran presented testimony in support of his left shoulder 
and right wrist claims; however, he did not discuss his left 
ankle disability.

In August 2000, the veteran was afforded another formal VA 
orthopedic examination.  At the outset of the report, the 
examiner noted the veteran's pertinent medical history.  
During the examination, the veteran reported having pain in 
his left ankle "with any motion," and stated that he 
treated the condition with nonsteroidal anti-inflammatory 
drugs (NSAIDs).  The examiner, however, reported findings for 
the veteran's right rather than his left ankle, and therefore 
in January 2001, he was afforded another formal VA 
examination.

At the outset of the January 2001 VA examination report, the 
examiner reported that the veteran had tenderness to 
palpation, diffusely, both medially and laterally.  Range of 
motion testing disclosed that he had 2 degrees of 
dorsiflexion and 25 degrees of plantar flexion.  X-rays 
revealed arthritic changes in the left ankle and the examiner 
diagnosed him as having possible post-traumatic arthritis of 
the left ankle.  Thereafter, in a February 2001 addendum to 
the January 2001 examination report, the physician clarified 
that the veteran had minimal arthritis in his left ankle.

The RO also associated records of the veteran's VA outpatient 
treatment, dated from July 1997 to May 2002, which continued 
to be negative for complaint or treatment of left ankle 
problems.  Based on its review of the above medical evidence, 
in a June 2002 rating decision, the RO increased the 
evaluation of the veteran's left ankle disability to 10 
percent, effective January 11, 2001, based on the limitation 
of motion findings contained in the January 2001 VA 
examination report.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In addition, 38 C.F.R. Part 4, Diagnostic Code 5003 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by X-rays:  (1) 
when there is a compensable degree of limitation of motion, 
(2) when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by X-rays, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

As noted above, the veteran's left ankle disability is 
evaluated as noncompensably disabling under Diagnostic Code 
5271 prior to January 11, 2001, and 10 percent disabling 
under that code since that time.  Pursuant to this code, a 10 
percent evaluation is warranted for moderate limitation of 
motion and a 20 percent evaluation requires that the 
disability be productive of marked limitation of ankle 
motion.  




A.  Prior to January 11, 2001

Following a careful review of the evidence, the Board finds 
that the veteran's left ankle disability warrants a 10 
percent rating prior to January 11, 2001.  In reaching this 
determination, the Board notes the evidence objectively shows 
that the veteran had left ankle pain and some limitation of 
left ankle motion.  In addition, although the May 1998 
examination did not include X-rays, the Board concludes that 
it is extremely unlikely that the veteran's left ankle 
arthritis developed on the date of the January 11, 2001, 
examination.  Further, as discussed above, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  As such, a 10 percent 
evaluation during this period is warranted.

The Board concludes, however, the preponderance of the 
evidence is against a finding that the veteran's left ankle 
disability warrants an evaluation greater than 10 percent 
during this period.  In making this finding, the Board points 
out that the May 1998 examination revealed that the veteran 
had dorsiflexion to 20 degrees and plantar flexion to 25 
degrees.  As such, although the Board acknowledges the 
medical evidence reflects that pain has been clinically 
demonstrated, because "normal" range of ankle dorsiflexion 
is from zero to 20 degrees "normal" range of ankle plantar 
flexion is from zero to 45 degrees, see 38 C.F.R. § 4.71, 
Plate II, comparing these findings to normal ankle motion, 
the evidence indicates that, overall, no more than moderately 
limited motion due to pain.

B.  Current evaluation

As discussed above, in the June 2002 rating decision, the RO 
increased the evaluation of this disability to 10 percent 
based on the limitation of motion findings contained in the 
January 2001 VA examination report.  The Board concludes, 
however, that these findings, which show that the veteran's 
dorsiflexion was limited to 2 degrees, in contrast to 20 
degrees of normal range of ankle dorsiflexion, see 38 C.F.R. 
§ 4.71, Plate II, reflects that he has marked limitation of 
left ankle dorsiflexion.  Further, the examination disclosed 
that he had plantar flexion of the left ankle to 25 degrees, 
which is consistent with moderate limitation of plantar 
flexion.  The Board finds that, when these range of motion 
findings are considered in light of the Court's decision in 
DeLuca, overall, the veteran's left ankle arthritis is shown 
to result in functional loss consistent with or comparable to 
marked limitation of left ankle motion, warranting a 20 
percent evaluation under Diagnostic Code 5271.

In reaching this conclusion, the Board also observes that in 
addition to the notable diminishment in the veteran's left 
ankle range of motion, he also objectively exhibited 
increased left ankle pain; the January 2001 physician 
reported the veteran's left ankle pain had increased and that 
he had diffuse tenderness to palpation.  

As a final point, the Board notes that because the evidence 
shows that the veteran does not have ankylosis or disability 
comparable to ankylosis of the left ankle (Diagnostic Code 
5270), there is no schedular basis for an evaluation in 
excess of 20 percent for this condition.  

C.  Extraschedular consideration

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's left ankle disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 10 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  The disability does not result in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or warrant frequent, 
or indeed any, periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for left ankle 
disability, prior to January 11, 2001, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for left ankle 
disability, effective January 11, 2001, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

